                   Case 2:20-cv-00141-GMN-BNW Document 61
                                                       60 Filed 09/16/21
                                                                07/27/21 Page 1 of 4




               1    Nicole G. Trne, Bar No. 12879
                    NTrne@lrrc.com
               2    LEWIS ROCA ROTHGERBER CHRISTIE LLP
                    201 East Washington Street, Suite 1200
               3    Phoenix, AZ 85004
                    Tel:   602.262.5311
201 East       4    Fax: 602.262.5747
Washingto
n Street,      5    Attorneys for Defendant
Suite 1200          Brighthouse Life Insurance Company
Phoenix, AZ    6
85004
               7

               8                                  UNITED STATES DISTRICT COURT
                                                       DISTRICT OF NEVADA
               9
                    BRIAN DORNELLAS as Trustee of the           CASE NUMBER. 2:20-cv-00141-GMN-BNW
              10    SHELLY COLLINS REVOCABLE LIVING
                    TRUST,
              11
                                     Plaintiff,                 [PROPOSED] ORDER
              12

              13    V.

              14    MASSACHUSETTS MUTUAL LIFE
                    INSURANCE COMPANY; BRIGHTHOUSE
              15    LIFE INSURANCE COMPANY; DOES 1-10;
                    and ROE CORPORATIONS 1-10,
              16
                                     Defendants.
              17

              18    BRIGHTHOUSE LIFE INSURANCE
                    COMPANY
              19
                                     Third Party Plaintiff,
              20
                    V.
              21
                    BRIAN DORNELLAS as Trustee of the
              22    SHELLY COLLINS REVOCABLE LIVING
                    TRUST; GEORGE SCHMIDT, as Trustee of
              23    the SHELLY COLLINS TESTAMENTARY
                    TRUST; THE ESTATE OF SHELLY
              24    COLLINS, and DOES 1-10,

              25    Counter-Defendants.

              26

              27

              28
                    112655559.1
                   Case 2:20-cv-00141-GMN-BNW Document 61
                                                       60 Filed 09/16/21
                                                                07/27/21 Page 2 of 4




               1
                              Upon Joint Motion for an Order for Distribution and Other Relief submitted by Plaintiff,
               2
                     Brian Dornellas as Trustee of the Shelly Collins Revocable Living Trust, ("Plaintiff') and
              3
                     Defendant Brighthouse Life Insurance Company f/k/a MetLife Insurance Company USA f/k/a
201 East      4
Washingto            The Travelers Insurance Company ("Brighthouse"), and good cause having been shown,
n Street,      5
Suite 1200                    IT IS ORDERED as follows:
Phoenix, AZ   6
85004                         1)     Default Judgment is hereby entered against Third Party Defendant George
              7
                     Schmidt, as Trustee of the Shelly Collins Testamentary Trust, with respect to the claims asserted
               8
                     by Brighthouse in its Third Party complaint Interpleader;
               9
                              2)     Brighthouse shall cause to be delivered to Plaintiffs counsel a check payable to
              10
                     "David Liebrader Atty Trust Acct" in the amount of $307,374.87 ("Death Benefit"), representing
              11
                     the death benefit payable in connection with Brighthouse Annuity number 0327193 (the
              12
                     "Annuity"), which was issued to Shelly Collins;
              13
                              3)     Upon payment of the Death Benefit as described in Paragraph 2 above,
              14
                     Brighthouse shall be, and hereby is, released and discharged from any and all liability to Plaintiff
              15
                     and the Third Party Defendants, any other person or entity making a claim by, through or under
              16
                     them, relating to, or in connection with, or arising out of the Annuity and/or the Death Benefit
              17
                     and/or interest thereon, and the Plaintiff and the Third Party Defendants, any other person or
              18
                     entity making a claim by, through or under them, shall be permanently enjoined from making any
              19
                     further actual or implied claims, demands and causes of action, asserted or unasserted, express or
              20
                     implied, foreseen or unforeseen, real or imaginary, suspected or unsuspected, known or unknown,
              21
                     liquidated or unliquidated, of any kind or nature or description whatsoever, that the Plaintiff and
              22
                     the Third Party Defendants, any other person or entity making a claim by, through or under them,
              23
                     jointly and severally, ever had, presently have, may have, or claim or assert to have, or hereinafter
              24
                     have, may have, or claim or assert to have, against Brighthouse with respect to or relating to, or in
              25
                     connection with or arising out of the Annuity and/or the Death Benefit and/or interest thereon;
              26
                              4)     Plaintiff shall indemnify and hold harmless Brighthouse from any and all claims or
              27
                     causes of action brought by any person or entity who is claiming by, through, or on behalf of the
              28                                                       2
                     112655559.1
                   Case 2:20-cv-00141-GMN-BNW Document 61
                                                       60 Filed 09/16/21
                                                                07/27/21 Page 3 of 4




               1
                    Estate of Shelly Collins based upon the claims herein released and settled or otherwise in any way
               2
                    related to, or in connection with or arising out of the Annuity or Death Benefit;
               3
                               5)   Plaintiff hereby absolutely and irrevocably assigns to Brighthouse any and all
201 East       4
Washingto           interest, claims, and rights, including, but not limited to, rights of reimbursement the Trust and/or
n Street,      5
Suite 1200          the Annuitant and/or her Estate have against George Schmidt, Eric Schmidt, Lincoln Financial
Phoenix, AZ    6
85004               Advisors Corporation, and/or others for the Brighthouse Annuity death benefit previously
               7
                    distributed by Brighthouse to George Schmidt, but not any interest or rights related to any other
               8
                    claims, including those related to the Massachusetts Mutual Insurance Company annuity;
               9
                               6)   Brighthouse shall have first priority from any recovery by Plaintiff, on behalf the
              10
                    Trust, of any funds received in connection with its claims against George Schmidt, Eric Schmidt,
              11
                    and Lincoln Financial Advisors Corporation representing the Brighthouse Annuity death benefit
              12
                    previously distributed by Brighthouse to George Schmidt; but not first priority for any recovery
              13
                    related to any other claims, including those related to the Massachusetts Mutual Insurance
              14
                    Company annuity;
              15
                               7)   Plaintiff and his legal representatives shall agree to cooperate and do whatever is
              16
                    necessary to enable Brighthouse to exercise the company's rights and do nothing to prejudice
              17
                    those rights in connection with its claims for reimbursement of the funds previously paid by
              18
                    Brighthouse to George Schmidt; however, the parties acknowledge that Plaintiff will continue to
              19
                    prosecute claims against George Schmidt, which could put the Plaintiff and Brighthouse m
              20
                    competing positions for Mr. Schmidt's assets.
              21
                               8)   In the event Plaintiff obtains a recovery in the FINRA Action arising out of, in
              22
                    connection with, or related in any way to the Brighthouse Annuity Death Benefit previously
              23
                    distributed, Plaintiff and the Collins Trust shall hold said funds in trust and shall within 7 days of
              24
                    receipt of said funds, shall forward in full said recovery to Brighthouse through its counsel of
              25
                    record in this action; and
              26
                               9)   Upon Notice to the Court of the distribution of the Death Benefit as described in
              27
                    Paragraph 2 above, Brighthouse and any claims asserted or that could have been asserted against
              28                                                 3
                     112655559. l
                   Case 2:20-cv-00141-GMN-BNW Document 61
                                                       60 Filed 09/16/21
                                                                07/27/21 Page 4 of 4




               1
                    Brighthouse shall be dismissed with prejudice, without fees or costs to any party.
               2
                             This ORDER shall be deemed a final judgment in accordance with Fed. R. Civ. P. 54(b),
               3
                    there being no just reason for delay.
201 East       4
Washingto
nstreet,       5    IT IS SO ORDERED.
Suite 1200
Phoenix, AZ    6    Dated
                    Dated: this
                           __   ____
                                 _ _day
                                16   __ of _
                                           September,
                                             __, 20202021.
85004                                                                    United States District Judge
               7
               8

               9
                                                                            _______________________________
              10                                                            Gloria M. Navarro, District Judge
              11
                                                                            United States District Court

              12
              13

              14

              15

              16

              17

              18

              19

              20

              21
              22

              23

              24
              25
              26
              27
              28                                                    4
                    112655559.1
